NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 21-1941
                                       __________

                                ANNETTE SAUNDERS,
                                     Appellant

                                             v.

   WAL-MART STORES INC.; JOHN AND JANE DOES I-V; ABC INC, fictitious
                             defendants
                            __________

                    On Appeal from the United States District Court
                            for the District of New Jersey
                              (D.C. No. 3-17-cv-03051)
                    Honorable Peter G. Sheridan, U.S. District Judge
                                     __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  on March 18, 2022

               Before: JORDAN, KRAUSE, and PORTER, Circuit Judges


                             (Opinion filed: March 21, 2022)

                                       __________

                                        OPINION*
                                       __________



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

       Annette Saunders appeals the District Court’s order granting summary judgment

in favor of Appellee Wal-Mart Stores, Inc. on her negligence claim arising from her

slipping and falling in a puddle of water while shopping in a Wal-Mart store. Because

Saunders has provided no evidence that Wal-Mart had either actual or constructive notice

of the puddle and because she has not demonstrated that New Jersey’s “mode-of-

operation” rule applies to relieve her of the burden to do so, we will affirm.

I.     Discussion1

       Under New Jersey law, an invitee asserting a negligence claim must ordinarily

prove that the business had actual or constructive notice of the dangerous condition that

caused the injury. See Prioleau v. Kentucky Fried Chicken, Inc., 122 A.3d 328, 335 (N.J.

2015). But where a business employs a self-service model in which “customers

independently handle merchandise without the assistance of employees” and there is a

reasonable probability that the self-service model will produce a dangerous condition,

New Jersey’s “mode-of-operation” rule relieves a plaintiff of the obligation to prove

notice. Id. at 337–38. This rule does not apply here, however, because Saunders has not

shown, as she must, a “nexus between [the] self-service components of [Wal-Mart’s]

business and a risk of injury.” Id. at 338.




1
 The District Court had jurisdiction under 28 U.S.C. § 1332. We have jurisdiction under
28 U.S.C. § 1291. We exercise plenary review in reviewing the District Court’s orders
entered on a motion for summary judgment. Blunt v. Lower Merion Sch. Dist., 767 F.3d
247, 265 (3d Cir. 2014).
                                              2
       Saunders attributes the puddle to “broken water bottles” that were “stacked high

on crates” in an aisle, Appellant Opening Br. at 18, but provides no evidence that this

stacking “was likely to create a dangerous condition that was foreseeable” to Wal-Mart,

Lee v. Shoprite, No. L-518-10, 2012 WL 1605205, at *3 (N.J. Super. Ct. App. Div. May

9, 2012). Nothing in the record suggests that stacking water bottles for self-service

makes them likely to leak, and the District Court correctly observed that the cause of the

leak could have been entirely unrelated. Without corroborating evidence, no reasonable

inference can be drawn that Wal-Mart’s self-service model caused the puddle, see Bozza

v. Vornado, Inc., 200 A.2d 777, 779–80 (N.J. 1964), so Saunders cannot show that the

“mode-of-operation” rule applies.

       Nor can she establish that Wal-Mart had constructive notice of the spill.2

Constructive notice exists where a dangerous condition is present for long enough that a

reasonably diligent business owner should have known about it. See Romeo v. Harrah’s

Atl. City Propco, LLC, 168 F. Supp. 3d 726, 732 (D.N.J. 2016). Whether a business

owner had a reasonable opportunity to discover and mitigate a dangerous condition

depends on both the character and the duration of the hazard. See Brown v. Racquet Club

of Bricktown, 471 A.2d 25, 30 (N.J. 1984).

       Here, Saunders points to no characteristics of the puddle suggesting that it was

present long enough to establish constructive notice. See Elzogby v. Target Corp., No.

3:16-cv-4013-BRM-TJB, 2019 WL 3886940, at *3 (D.N.J. Aug. 19, 2019). Neither the


2
 Because Saunders concedes that the record does not establish that Wal-Mart had actual
notice, we address only her constructive notice arguments.
                                             3
fact that Saunders was in the store for an hour before she fell nor the fact that she spent

ten minutes on the ground before an employee came to her aid indicates how long the

puddle was present prior to her fall. The question of timing that matters is how long the

dangerous condition itself was present, see Parmenter v. Jarvis Drug Store, Inc., 138

A.2d 548, 550 (N.J. Super. Ct. App. Div. 1957), and without evidence of how fast water

leaked from the broken bottles, a jury cannot reasonably infer how long the puddle

existed based solely on the puddle’s size. Saunders’s negligence claim thus fails because

she cannot establish that Wal-Mart had notice of the spill.3

II.    Conclusion

       For the foregoing reasons, we will affirm the judgment of the District Court.




3
  Saunders’s argument that the District Court violated the Erie Doctrine by citing Canton
v. Kmart Corp., a Third Circuit case in which we applied Virgin Islands common law, is
without merit. See Canton v. Kmart Corp., 470 F. App’x 79 (3d Cir. 2012); Appellant’s
Opening Br. 23–24. The District Court stated and applied the correct standard under
New Jersey law and cited Canton as persuasive authority that the size of a puddle alone
cannot establish constructive notice. See Canton, 470 F. App’x at 86. Saunders points to
no authority precluding courts from using out-of-jurisdiction case law as persuasive
authority, nor can we find any authority supporting this argument.
                                              4